Citation Nr: 1229058	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bicipital tendonitis of the left shoulder, with history of fracture, status post rotator cuff repair, with arthritis and muscular ligamentous residuals.

2.  Entitlement to service connection for residuals of damage to the teeth and jaw, for compensation purposes.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1962 to May 1964.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO that, in pertinent part, denied service connection for a scar on the back of the head; denied service connection for residuals of damage to the teeth and jaw; and reopened and denied a previously disallowed claim for service connection for a left shoulder disability, characterized as bicipital tendonitis of the left shoulder, with history of fracture, status post rotator cuff repair, with arthritis and muscular ligamentous residuals.

In April 2008, the Board reopened and denied the previously disallowed claim for service connection for left shoulder disability.  The Board also denied service connection for a scar on the back of the head.  The claim for service connection for residuals of damage to the teeth and jaw was remanded for additional development.

The Veteran appealed the Board's April 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a memorandum decision vacating and remanding the Board's decision to the extent that it denied service connection for left shoulder disability.  The Veteran's appeal with respect to service connection for a scar on the back of the head was deemed abandoned.

That same month, after taking further action, the RO issued the Veteran and his attorney a supplemental statement of the case (SSOC) confirming the prior denial of service connection for residuals of damage to the teeth and jaw.  In January 2010, the RO recertified that issue to the Board.

In November 2010, the Board remanded the case to the RO in order to afford the Veteran and his attorney an opportunity to appear at a Board hearing.  That hearing was held in June 2012.  A transcript is of record.  During the hearing, the Veteran and his attorney submitted additional evidence to the Board, along with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c).

With respect to the Veteran's claim for service connection for damage to the teeth and jaw, the Board notes that the issue developed for appeal is limited to whether service connection is warranted for purposes of compensation.  A May 1989 dental rating sheet reflects that service connection for treatment purposes was previously granted for teeth #12, 13, 14, and 15, based on a concession of in-service trauma, and that teeth #2, 4, 5, 6, 11, 12, 13, 14, 18, 19, 20, 28, 29, 30, and 31 were also listed as incurred or aggravated in service.  To the extent the Veteran is seeking to establish eligibility for dental treatment, beyond that which has heretofore been authorized, he and his attorney should so notify their local VA Medical Center so that the claim can be processed by the Veterans Health Administration.

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for residuals of damage to the teeth and jaw, for compensation purposes.  For the reasons set forth below, the claim for service connection for left shoulder disability is being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran received dental treatment during service, including extraction of teeth.

2.  The Veteran does not have any teeth presently; however, he is not shown to have lost any of his teeth due to loss of substance of the body of the maxilla or mandible during service.

3.  The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection can be granted, for purposes of compensation.


CONCLUSION OF LAW

The criteria for service connection for residuals of damage to the teeth and jaw, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for residuals of damage to the teeth and jaw, for compensation purposes.  He maintains that four of his teeth were knocked out, and two damaged, when he fell down an elevator shaft while on active duty in April 1963.  He says that they operated on his jaw during service, and that he later had all of his teeth removed.  

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters relative to his claim for service connection for residuals of damage to the teeth and jaw in May 2005 and May 2008.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private medical reports.  A VA dental examination and opinion has also been obtained, as requested by the Board in April 2008.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified and/or provided completed release(s) for any additional evidence that needs to be procured.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011). Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011) (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records show that teeth #1 and 3 were missing when he entered service in May 1962.  In September 1962, it was recommended that he get a full upper and a partial lower due (denture) to poor oral hygiene, and that the teeth that were causing pain should be extracted first.  Later that month, over the course of two visits, teeth #17, 18, 19, 20, 30, 31, and 32 were all extracted as a result of nonrestorable caries.

On April 25 and 26, 1963, the Veteran was seen after falling from a truck.  He was treated for a superficial laceration of the right thigh and a contusion of the left shoulder.  There were no complaints or findings pertaining to any injury to the jaw or teeth.  On April 27, 1963, he was seen by a dentist for pain in the upper left quadrant; however, no notations relative to trauma or missing teeth were made.  On April 29, 1963, tooth #16 was extracted, with a notation of NRC (nonrestorable caries).  In May 1963, it was noted that he refused further treatment.

The Veteran was examined for service separation on April 21, 1964.  His head and mouth were found to be normal.  Six days later, on April 27, 1964, he underwent emergency extraction of teeth #12, 13, 14, and 15, again with a notation of NRC.  On retention examination for the U.S. Army Reserves in July 1966, his head and mouth were found to be normal.

A May 1989 dental rating sheet reflects that service connection for treatment purposes was granted for teeth #12, 13, 14, and 15, based on a concession of in-service trauma.  Teeth #2, 4, 5, 6, 11, 12, 13, 14, 18, 19, 20, 28, 29, 30, and 31 were also listed as incurred or aggravated in service.

A July 1989 VA treatment record shows that the Veteran was provided a hepatitis screen in preparation for oral surgery.  In October 1989, it was noted that he was a "no show" for a dental service appointment.  Subsequent records reflect that he had no teeth remaining.

In October 2009, the Veteran underwent a VA dental examination in connection with his claim.  He reported that he had knocked out and damaged teeth when he had fallen down an elevator shaft during service in 1963, and that the remainder of his teeth had been removed in 1989.

On examination, the Veteran was found to be edentulous (i.e., without teeth).  It was noted that his teeth were replaceable, but that he did not currently have any dentures.  He had a full inter-incisal range of motion, with no loss of masticatory function, and there was no bone loss of the mandible, maxilla, or hard palate.  Nor was there any swelling, exposed bone, sharp spots, undercuts, or tenderness.  A panograph was unremarkable.  The final diagnosis was that the Veteran had well-healed, essentially unremarkable, edentulous ridges.

The examiner opined that the Veteran's loss of teeth was caused by or the result of poor oral hygiene, and not his in-service fall.  In support of his conclusion, the examiner noted that the need for removal of the Veteran's maxillary teeth had been identified prior to the fall.  The examiner also noted that the Veteran's visits to the dental clinic in the days after the fall did not mention any loss of teeth.

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of damage to the teeth and jaw, for compensation purposes.  Simply put, nothing in his service records reflects that he suffered loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis.  Indeed, the October 2009 VA dental examination shows no bone loss of the mandible, maxilla, or hard palate even now.  Moreover, he is shown to have a full inter-incisal range of motion, with no loss of masticatory function.  As the greater weight of the evidence establishes that the Veteran has not lost any of his teeth as a result of loss of substance of the body of the maxilla or mandible, and the competent evidence shows that he does not have a dental disability other than tooth loss for which service connection can be granted, compensation is not payable, and the appeal must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of damage to the teeth and jaw, for compensation purposes, is denied.


REMAND

In its April 2008 decision denying the Veteran's claim for service connection for left shoulder disability, the Board found that a favorable opinion offered by a VA nurse practitioner in April 2005 was not probative inasmuch as it failed to take into account an August 1982 fracture and dislocation that the Veteran had reported to his physician approximately three months after the injury occurred.  The Board gave greater weight to an unfavorable opinion offered by a VA physician in May 2005, which took the injury into account.

In its December 2009 memorandum decision, the Court found that the May 2005 medical opinion was obtained pursuant to a misleading examination request, inasmuch as the RO, in formulating the request, indicated, contrary to findings in the Board's decision, that there were no residuals of the Veteran's in-service fall in April 1963.  As such, the Board erred in relying on the opinion in adjudicating the Veteran's claim.

In light of the Court's findings, it is necessary to obtain another examination and opinion with respect to whether the Veteran's left shoulder disability is related to service.  A remand is required.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to his claim for service connection for left shoulder disability.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the left shoulder that had its onset in service or can otherwise be attributed to service.

In so doing, the examiner should discuss the significance, if any, of service records showing that the Veteran was found to have a contusion of the left shoulder in April 1963, after a fall from a truck; that he came back the next day with complaints of muscle pain in the left shoulder, with no bone pain; that X-rays at that time were interpreted to reveal no evidence of fracture; that he had no physical complaints at the time of an in-service confinement physical in June 1963; and that his upper extremities were found to be normal on service separation examination in April 1964.  The examiner should also discuss the significance, if any, of July 1965 reserve service records, showing that the Veteran complained of continued pain in his left shoulder, that X-rays revealed no evidence of fracture or bony abnormality, and that he was given a diagnosis of left bicipital tendonitis; a July 1966 retention examination report for reserve service, showing that his upper extremities were found to be normal; a February 1981 VA treatment record, reflecting a diagnosis of calcific bursitis; and records from VA and the Missouri Department of Corrections, dated in November 1982 and June 1984, respectively, wherein it was noted that the Veteran had a history of a left upper extremity fracture in 1982.

A medical rationale should be provided for all opinions expressed.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


